In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

**********************                 *
AMY BISHOP and                         *
JONATHAN TYLER BISHOP, as the          *       No. 12-219V
Parents and Natural Guardians of       *       Special Master Christian J. Moran
R.B., an Infant,                       *
                                       *       Filed: March 14, 2014
                   Petitioners,        *       Reissued as redacted: April 16, 2014
v.                                     *
                                       *       Attorneys’ fees and costs; award
SECRETARY OF HEALTH                    *       in the amount to which
AND HUMAN SERVICES,                    *       respondent does not object.
                                       *
                   Respondent.         *
********************** *
Mark T. Sadaka, Englewood, NJ, for Petitioner;
Voris Edward Johnson, U.S. Department of Justice, Washington, D.C., for Respondent.

                 UNPUBLISHED DECISION ON FEES AND COSTS1

       On March 13, 2014, respondent filed a stipulation of fact concerning final
attorney’s fees and costs in the above-captioned matter. Previously, petitioners
informally submitted a draft application for attorneys’ fees and costs to respondent for
review. Upon review of petitioner’s application, respondent raised objections to certain
items. Based on subsequent discussions, petitioners amended their application to request
$28,500.00, an amount to which respondent does not object. The Court awards this
amount.

       On April 4, 2012, Amy Bishop and Jonathan Tyler Bishop filed a petition for
compensation, on behalf of their son, R.B., alleging that the diphtheria-tetanus-acellular
pertussis (“DTaP”) and haemophilus influenza type B (“Hib”), which R.B. received on
July 16, 2010, caused him to suffer opsoclonus-myoclonus syndrome (“OMS”).
Petitioners received compensation based upon the parties’ stipulation. Decision, filed
       1
         When this decision was originally issued, the parties were notified that the decision
would be posted in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205,
116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). Petitioners were
also notified that they could seek redaction pursuant to § 300aa-12(d)(4)(B); Vaccine Rule 18(b).
Petitioners made a timely request for redaction and this decision is being reissued with the name
of the vacinee redacted to his initials.
Sep. 20, 2013. Because petitioners received compensation, they are entitled to an award
of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

       Petitioners seek a total of $28,500.00 in attorneys’ fees and costs for their counsel.
Additionally, in compliance with General Order No. 9, petitioners state that they incurred
no out-of-pocket litigation expenses while pursuing this claim. Respondent has no
objection to the amount requested for attorneys’ fees and costs.

       After reviewing the request, the Court awards the following:

       A lump sum of $28,500.00 in the form of a check made payable to petitioners
       and petitioners’ attorney, Mark T. Sadaka of the law firm of Sadaka
       Associates LLC, for attorneys’ fees and other litigation costs available under
       42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this matter.
The Clerk shall enter judgment accordingly.2

       Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-6353.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.


                                                2